Citation Nr: 1033820	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-11 073A	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as 
secondary to service-connected hearing loss and tinnitus.

2.  Entitlement to service connection for dizziness, to include 
as secondary to service-connected hearing loss and tinnitus.

3.  Entitlement to a disability rating in excess of 20 percent 
for service-connected hearing loss.

4.  Entitlement to an effective date prior to prior to April 3, 
2007, for assignment of a 20 percent rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to March 1967, 
and from March 1976 to June 1976.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from May 2008 and October 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran presented testimony before the undersigned Veterans 
Law Judge at the RO in March 2010.  A transcript of that 
testimony has been associated with the claims folder.  In a May 
2010 written statement to the Board, the Veteran indicated that 
he desired another Board hearing in Washington, DC.  Unless there 
is a problem with the transcript of the earlier hearing, which is 
not shown or alleged in this case, the Veteran is not entitled to 
another hearing before the Board.  See 38 C.F.R. § 20.700 (2009) 
(indicating that only one hearing is authorized by law in an 
appeal).

The Veteran has asserted in written statements and in his 
testimony before the Board that he believes he is entitled to a 
compensable rating from December 1976, when service connection 
for right ear hearing loss was first established.  Although he 
did not appeal the original rating assignment, he insists that he 
was not notified of his appellate rights at that time.  These 
statements suggest that he wishes to pursue a claim of clear and 
unmistakable error in the 1976 rating decision.


The issue of whether there was clear and unmistakable 
error in the December 1976 rating decision that assigned a 
noncompensable rating for hearing loss has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over the matter, and it is referred 
to the AOJ for appropriate action.

The issues of service connection for vertigo and dizziness are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran has exhibited 
hearing loss in the right ear with a numeric designation of no 
more than IX, and hearing loss in the left ear with a numeric 
designation of no more than III.  

2.  It was not factually ascertainable based on the lay and 
medical evidence of record that the Veteran's hearing loss 
disability met the criteria for a 20 percent evaluation prior to 
April 3, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for bilateral hearing loss have not been met at any time since 
the claim was filed.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.83 - 4.87, 
Diagnostic Code 6100 (2009).

2.  The criteria for an effective date prior to April 3, 2007, 
for the grant of a 20 percent for service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2008, which substantially complied with the notice 
requirements.  

VA has obtained service treatment records, afforded the appellant 
a physical examination, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating for Bilateral Hearing Loss

The Veteran is seeking an increased disability rating for 
bilateral hearing loss.  Service connection for right ear hearing 
loss was granted effective July 1976, and a noncompensble rating 
was assigned.  An April 2008 VA examination revealed that the 
Veteran's aural acuity in the left ear also met the criteria for 
a hearing loss disability under 38 C.F.R. § 3.385.  Although 
service-connection was not in effect for left ear hearing loss, 
compensation is payable for the combination of service-connected 
and nonservice-connected hearing loss, provided that impairment 
in the service-connected ear is compensable to a degree of 10 
percent or more and the impairment in the other ear meets the 
criteria of 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.  In the May 
2008 rating action on appeal, the Veteran's disability was 
recharacterized as bilateral hearing loss, and a 20 percent 
evaluation was assigned, effective from November 7, 2007.  In a 
March 2009 rating decision, the RO assigned an effective date of 
April 3, 2007.  He contends that a higher rating is warranted.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted without 
hearing aids.  38 C.F.R. § 4.85(a).

VA rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, based 
on the results of controlled speech discrimination tests together 
with the results of puretone audiometry tests.  38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
Average puretone decibel loss is located on Table VI along a 
horizontal axis, and percent of speech discrimination is located 
along a vertical axis.  These axes intersect to determine the 
Roman numeral designation for hearing impairment in each ear.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating under 
Code 6100.  

The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  When the puretone threshold at each of the four 
specified frequencies is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be taken from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

The claims file contains VA outpatient treatment records which 
reflect that the Veteran was given an audiology consult in April 
2007.  Although pure tone audiometric data were not reported, 
severe mixed hearing loss with very poor word recognition score 
was diagnosed in the right ear.  In the left ear, the Veteran had 
sensorineural hearing loss ranging from mild to moderately 
severe, with 100 percent word recognition.  He was fitted for 
hearing aids.  The Veteran was seen by the same VA examiner in 
March 2010.  Pure tone audiometric data from that examination are 
not provided; however, the examiner stated that there was no 
significant change in hearing thresholds when compared to the 
2007 audiogram.  Speech recognition ability was noted to be 96 
percent in the left ear and 0 percent in the right ear. 

In connection with his claim, the Veteran was afforded an 
audiological evaluation in April 2008, in which pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
Average
RIGHT
80
70
90
75
79
LEFT
40
35
45
60
45

Speech audiometry revealed speech recognition ability of 76 
percent correct in the left ear.  The examiner noted that the 
Veteran could not understand any discrimination words in the 
right ear.  The Board will consider that 0 percent.  The average 
pure tone threshold was 79 for the right ear and 45 for the left 
ear.  These audiologic results produce a numeric designation of 
"XI" for the right ear and "III" for the left ear using Table 
VI.  Applying these numeric designations to the rating criteria, 
the result is a 20 percent rating.  38 C.F.R. § 4.85, 4.86a.  
Using Table VIa produces a numeric designation of "VII" for the 
right ear based on an exceptional pattern of hearing impairment.  
An exceptional pattern of hearing loss is not shown for the left 
ear.  Therefore, using Table VIa does not afford the Veteran a 
higher rating.  The examiner stated that the Veteran's situation 
of greatest difficulty due to hearing loss is conversation.  

The Veteran submitted a private audiologic evaluation undertaken 
in January 2009, in which the results of the puretone audiometry 
test were presented in the form of a graph and were not 
numerically recorded.  The Board cannot interpret the graph.  
Speech audiometry indicated speech recognition ability of 100 
percent in each ear.  However, the evidence submitted does not 
indicate that the Maryland CNC was used, and Board has no way of 
determining whether the test was conducted in accordance with VA 
regulations; therefore, the results of the test cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The 
Veteran reported that he cannot use the phone because of his 
hearing loss, and he said that he has had trouble holding jobs.  

Based on the foregoing evidence, the Board finds that the 
Veteran's bilateral hearing loss disability is not entitled to a 
rating in excess of the currently assigned 20 percent at any time 
during the period on appeal.  Accordingly, the claim is denied. 

Extraschedular Evaluation

The Veteran has stated that his hearing loss impedes his ability 
to communicate and hinders his ability to maintain employment, 
raising the issue of whether an extraschedular rating can be 
awarded under 38 C.F.R. § 3.321.  The Veteran's complaints 
related to hearing loss are considered under the appropriate 
diagnostic codes.  His hearing loss is manifested by difficulty 
hearing speech and the most recent VA examination included the 
examiner's observation that the functional impact of the 
Veteran's hearing disability was difficulty in conversation.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007)  The rating 
criteria contemplate speech reception thresholds and ability to 
hear spoken words on Maryland CNC testing and further contemplate 
exceptional patterns of hearing impairment.  Hence, the rating 
criteria contemplate the Veteran's symptomatology.  Referral for 
consideration of an extraschedular rating is therefore not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Earlier Effective Date

The Veteran is seeking an effective date prior to April 3, 2007, 
for the assignment of a 20 percent rating for bilateral hearing 
loss.  As noted, a noncompensable rating was continuously in 
effect from July 1976.  The Veteran filed a formal claim for an 
increased rating in November 2007, and a 20 percent rating was 
assigned, effective from the date of the claim.  The RO later 
determined that the report of an April 3, 2007, VA audiological 
consultation was an informal claim, and the 20 percent rating was 
made effective from that date.  The Veteran asserts that an 
earlier effective date is appropriate.  


Except as otherwise provided, the effective date of a claim for 
increased compensation will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of a claim for increased compensation, the effective 
date of the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997).   

There is no medical evidence of record relating to the Veteran's 
hearing loss disability for the period from December 1976 until 
April 2007.  Therefore, it is not possible to ascertain whether 
the disability met the criteria for a 20 percent rating during 
the one-year period preceding the assigned effective date.  The 
effective date of the 20 percent rating is the earliest allowed 
by law.  

While the Veteran is competent to report symptoms he experiences 
such as hearing loss, his subjective perceptions cannot establish 
that his disability met the objective findings set forth under 
the rating criteria so as to establish entitlement to an 
increased rating during that period.  Therefore, the Board 
concludes that an effective date prior to April 3, 2007 for a 20 
percent rating for bilateral hearing loss is not warranted.  
Accordingly, the claim is denied.  


ORDER

A disability rating in excess of 20 percent for service-connected 
bilateral hearing loss is denied.

An effective date prior to prior to April 3, 2007, for the 
assignment of a 20 percent rating for bilateral hearing loss is 
denied. 




REMAND

The Veteran is seeking service connection for vertigo and 
dizziness, which he contends result from his service-connected 
hearing loss disability.  A review of the record discloses the 
need for further development.  In support of his claim, he has 
submitted several internet articles which suggest that there is a 
link between hearing loss and vertigo.  However, in written 
statements to VA and in his March 2010 Board hearing, the Veteran 
has repeatedly asserted that these conditions first manifested 
shortly after he underwent a VA mastoidectomy in 1976.  These 
statements appear to raise a claim for service connection due to 
inadequate VA treatment under 38 U.S.C.A. § 1151, which has not 
yet been addressed.  It is not clear from the record what type of 
claim the Veteran's wishes to pursue.  Furthermore, there is no 
record in the claims file of the surgery the Veteran reports.  On 
remand, the RO should clarify the nature of the Veteran's 
service-connection claim and ensure that all available and 
relevant evidence is obtained.

Accordingly, the case is REMANDED for the following actions:

1.	Contact the Veteran and ask him to clarify 
whether he wishes to pursue a claim for 
service connection based on inadequate VA 
treatment under 38 U.S.C.A. § 1151.  If he 
responds affirmatively, proper notice of the 
requirements to substantiate such a claim 
should be provided.

2.	Ask the Veteran to identify the approximate 
date and location of the mastoidectecomy he 
reports.  Any records identified should be 
obtained and associated with the Veteran's 
claims folder.  If no records are identified 
or located, this should be documented in the 
claims folder.

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


